Title: From Thomas Jefferson to C. W. F. Dumas, 1 September 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris Sep. 1. 1788
          
          In my letters of the 30th. and 31st. of July I took the liberty of asking the favor of you to procure the Leyden gazette to be sent to Count Diodati and myself, from Leyden by post, during the suspension of the ordinary distribution of that paper here. You were so good as to do this, and we have been in a course of receiving those papers regularly by post. But the suspension here being now taken off, our papers are again distributed to us in the ordinary way, which saves the expence of postage. I have now therefore to ask the favor of you to countermand the countinuance of the Leyden gazette by post to Count Diodati and myself. I must trouble you to apply to my friend Mr. Nicholas V. Staphorst to pay for these papers, and suppose he will be so good as to furnish it and debit it to me.Yours of July 31. Aug. 1. 7. 8. 14. have been duly received. I have the happiness to congratulate you on the accession of New York to the new constitution by a majority of five. Letters of the 26th. of July from N. York do not mention it. But a postscript to the French Consul’s letter (M. de Crevecoeur) written just as the ship, which brought it, got under sail, announce us the fact, with the particulars of the universal ring of bells and other demonstrations of joy.I have the honour to be with great esteem Sir Your most obedt. humble servt,
          Th: Jefferson
        